Citation Nr: 9935914	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  95-15 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of amebic 
dysentery.  

2. Entitlement to service connection for residuals of heat 
stroke. 

3. Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, father, stepmother, and friend



ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a statement of the case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.  

The present appeal arises from a September 1993 rating 
decision in which the RO denied the veteran's claims of 
service connection for residuals of amebic dysentery, 
residuals of heat stroke, and a neck disorder.  The veteran 
filed an NOD in September 1994, and the RO issued an SOC the 
following month.  The veteran filed a substantive appeal in 
October 1994.  In January 1995, the veteran testified before 
a hearing officer at the VARO in Seattle.  Supplemental 
statements of the case (SSOC) were issued in June 1995 and 
April 1999.  

The Board notes, in addition, that the veteran had perfected 
an appeal to the issue of a rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  In a September 
1998 rating decision, the RO granted the veteran a total (100 
percent) schedular rating for PTSD, under the rating criteria 
in effect prior to a regulatory change in November 1996.  See 
61 Fed. Reg. 52,695-52,702 (1996).  The effective date of the 
award was also in November 1996.  Given that this is a full 
grant of the benefits sought on appeal, we find the issue is 
no longer in appellate status.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtain by the RO.  

2. The veteran's active service medical records, other than 
those associated with his dental treatment, were not 
available for review.  

3. There is a lack of medical evidence reflecting that the 
veteran suffers from residuals of amebic dysentery or heat 
stroke.  

4. The first documented post-service evidence of a neck 
disorder was in April 1973, during which the veteran 
reported having experienced no previous neck pain or 
trauma.  

5. The veteran has not submitted competent medical evidence 
that his current neck disorder is related to service.  

6. The veteran's contention that he suffers from residuals of 
amebic dysentery, residuals of heat stroke, and a neck 
disorder, and that these disorders had their onset in 
service, is not supported by any medical evidence that 
would render the claims for service connection for those 
disabilities plausible under the law.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for residuals of amebic dysentery.  
38 U.S.C.A. § 5107(a) (West 1991).  

2. The veteran has not submitted a well-grounded claim for 
service connection for residuals of heat stroke.  
38 U.S.C.A. § 5107(a) (West 1991).  

3. The veteran has not submitted a well-grounded claim for 
service connection for a neck disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, 
following his separation from active service, he submitted a 
claim for service connection for a back disorder to the VARO 
in Fairbanks, AK, in May 1973.  He noted in his VA Form 21-
526 (Veteran's Application for Compensation or Pension), that 
he had been treated for his back at the Bremerton Naval 
Hospital for one month in 1967-68, but had eventually been 
"turned away."  He also reported having attempted to obtain 
treatment during basic training and several times during 
active service for a back condition, but noted that he was 
"turned down."  The veteran also listed having received 
treatment at the Naval Recruit Training Depot in San Diego 
and at a medical clinic at Pearl Harbor, HI.  

That same month, May 1973, the RO received medical records 
from the Fairbanks Medical Surgical Clinic, dated from 
October 1972 to May 1973.  These records reflected the 
veteran's treatment for neck pain.  In particular, a 
treatment record, dated in April 1973, noted, "Sudden onset 
of stiffness [and] pain in neck yesterday while running hair 
dryer.  No previous episode or trauma.  Told he had 
congenital abnormality in his back years ago."  An X-ray of 
the veteran's cervical spine revealed slight narrowing of the 
interspace between C5-6, with some posterior spur formation 
at that level.  The examiner's diagnosis was bursitis over 
the spinous process.  In June 1973, the RO received a 
Certificate of Attending Physician, from Edwin Lindig, M.D.  
Dr. Lindig reported that the veteran suffered from severe 
persistent neck pain and stiffness, with some radicular 
involvement.  His diagnosis was cervical myalgia, with a 
possible herniated nucleus pulposus.  

Furthermore, during this period, but not discernable from the 
current record on appeal, the RO received reserve unit 
medical records and active duty dental records from the 
National Personnel Records Center (NPRC), in St. Louis.  In 
particular, a Bremerton Naval Hospital discharge summary, 
dated from November 1, 1967, to November 9, 1967, reflected 
the veteran's complaints of intermittent spasmodic pain in 
his left mid-thoracic back, associated with frequent 
headaches and a tight feeling in his legs at night.  In 
addition, the veteran reported intermittent pain in his 
proximal arms.  A physical examination, to include a 
neurological evaluation, was noted to be within normal 
limits.  Radiographic studies of the lumbar, thoracic, and 
cervical spine were normal.  During his hospital stay, the 
veteran was reported to complain of pain not only in his 
back, but also in his shoulders, neck, arms, and legs.  It 
was noted that the his symptoms were not of an organic 
nature.  The discharge diagnosis noted medical observation 
for back pain.  

An annual naval reserve physical examination, dated in May 
1968, noted that the veteran had had spinal epiphysis 
diagnosed in 1967, and that he had frequent recurrent mild 
pain in his spinal column, bilateral elbows, shoulder joints, 
and neck.  The veteran was also noted to have unexplained 
dyspnea at rest, which could last several minutes; and to 
have suffered from sunstroke nine years previously, with 
delirium.  

In August 1973, the RO sent a VA Form 07-3101 (Request for 
Information) to the NPRC, requesting the veteran's active 
service medical records.  The RO noted that the veteran had 
been treated at the U.S. Navy Dispensary at Pearl Harbor, and 
the U.S. Navy Base at San Diego.  It was reported that the 
medical records received originally from the NPRC had been 
incomplete, and the facility was asked to furnished all 
available records.  That same month, in replying to the RO's 
request, the NPRC asked that it be furnished with the 
specific name of the activity involved, and of the month the 
veteran had received the treatment, in order to facilitate a 
search for the records.  No further action to the NPRC 
request was taken by the RO.  

Subsequently, the veteran was scheduled for a VA examination, 
for which he failed to report, and, in September 1973, his 
claim for a back disorder was denied.  

Thereafter, in September 1992, for a reason not discernable 
from the record, the RO again requested the veteran's service 
medical records from the NPRC.  In October 1992, the RO was 
notified that the veteran's service medical records had been 
sent to the VARO in Fairbanks in July 1973.  

In November 1992, the veteran submitted an application for 
compensation, in which he filed claims of service connection, 
inter alia, for amebic dysentery, which he reported had 
occurred in August 1969, and "residuals of heat stroke and 
resultant fall from a telephone pole - Sep 1969."  He noted, 
in an associated attachment, that he had been treated by Carl 
Olden, M.D., at the Yakima Indian Health Center.  He also 
submitted with his application a statement, dated in November 
1992, in which he discussed his experiences in Vietnam.  In 
particular, the veteran indicated that he had been stricken 
with amebic dysentery for one week while aboard the USS 
Benewah.  He noted that he had lost all control of his 
bowels, vomited heavily, and come very close to dying.  

That same month, November 1992, the RO received "DHHS PHS 
IHS Health Center" treatment records, dated from August 1990 
to October 1992.  These records noted the veteran's treatment 
for depression and alcohol dependency.  In particular, a 
treatment record, dated in October 1992, reported that the 
veteran had undergone a CT (computed tomography) scan for 
head and back pain.  

Also in November 1992, the RO made yet another request, on VA 
Form 21-3101, for the veteran's active service medical 
records.  Thereafter, in December 1992, the RO received a 
reply from the NPRC, in which the facility noted that, "Meds 
[forwarded] to your office 1-26-92 under [claims file number] 
above".  

In January 1993, the RO received numerous medical records, 
some duplicative, from DHHS PHS IHS Health Center; A. Basil 
Harris, M.D.; Leslie Bornfleth, M.D.; and Valley Imaging 
Partners, dated from March 1988 to January 1993.  In 
particular, a statement from Dr. Bornfleth, dated in March 
1988, noted the veteran's report that he had had a severe 
episode of neck pain in 1971 with some additional right arm 
pain.  He had been treated for three months, and after some 
time the symptoms decreased and the problem resolved.  The 
veteran reported that, since then, he had had two other 
episodes of mild neck pain and stiffness occurring in the 
previous two years, which in both instances responded to 
minimal treatment.

In addition, a November 1991 Valley Imaging Partners magnetic 
resonance imaging (MRI) scan revealed cervical spinal 
stenosis at the C6-7 level, secondary to degenerative disc 
disease, with some herniated disc material also identified at 
that level, as well as anterior and posterior ligamentous 
hypertrophy.  There was also degenerative disc disease 
identified at the C5-6 level, also with some ligamentous 
hypertrophy.  A subsequent statement from Dr. Bornfleth, 
dated in December 1991, reflected a clinical impression of 
cervical canal stenosis with central calcified disk 
herniations at C5-6 and C6-7, in addition to mild myelopathy 
caused by the stenosis.  She recommended the veteran undergo 
a two-level anterior cervical fusion with decompression of 
the spinal chord.  

Furthermore, a statement from Dr. Harris, dated in January 
1992, noted the veteran's report that he had begun to notice 
neck problems 20 years earlier.  In particular, the veteran 
stated that, in 1972, he had felt a "pop" in his neck and 
his wife had had to pull him out of the bathtub because "he 
could not do anything."  He indicated that he spent three 
months on medication and then was treated by a chiropractor.  
He reported that, since that time, he had suffered 
intermittent episodes of pain in his neck.  Upon clinical 
evaluation, there was a marked limited range of motion of the 
his neck.  

Also in January 1993, the veteran underwent VA medical 
examination.  The examiner noted that, "[The veteran] has 
listed also amebic dysentery for which he states is of no 
further problem."  The veteran reported that in 1969, while 
in service, he had fallen 20 feet down a telephone pole and 
knocked himself out.  He stated that he did not remember 
having gone to any medical facility following the accident.  
The examiner further noted the veteran's report that he 
really had no particular physical problems.  The veteran 
indicated that he had undergone surgery on his neck for 
herniated discs the previous year, and had also undergone 
several diskectomies, and that his condition had markedly 
improved.  Following a clinical evaluation, the examiner's 
diagnosis included, "[status post] cervical spine with loss 
of normal range of motion."  

In January 1995, the veteran, along with his father, 
stepmother, and a friend, testified before a hearing officer 
at the VARO in Seattle.  The veteran reported that he had 
contracted amebic dysentery within the first three months of 
his tour in Vietnam, and that the illness lasted for about a 
week.  He testified that, during that week, he had spent 
several days in the fetal position in his rack aboard the USS 
Benewah.  The veteran stated that his symptoms consisted of 
vomiting, diarrhea, high fever, abdominal cramps, and 
dehydration.  He was subsequently treated and the illness 
passed, but he reported that he felt weak for a period 
afterwards.  When asked what residuals of amebic dysentery he 
had experienced thereafter, the veteran stated that he was 
not sure, but that he knew the disease caused liver and brain 
damage and that, without a biopsy of those tissues, he really 
could not say what the damage to his system had been.  The 
veteran reported that he did not believe he suffered from 
liver damage, and did not know whether he suffered any mental 
disabilities as a result of brain damage from the disease.  
He also stated that he did not suffer from chronic bowel 
disorders.  

With respect to residuals of a heat stroke which resulted in 
a fall and subsequent trauma to his neck, the veteran 
reported that he had been asked to help string some telephone 
line from the naval communications facility to the 
headquarters of the Riverine Strike Force in the Mekong 
Delta.  The veteran indicated that it was very hot that day, 
and the telephone pole was about 35 feet high.  He had told 
the supervising officers that he had difficulty handling very 
hot conditions, but they ordered him to complete the task 
anyway.  After stringing the line, and on his way down the 
pole, the veteran testified that he became dizzy and faint, 
and fell 25 feet to the ground.  He stated that he hit the 
ground on his feet, attached to the pole with a safety belt, 
and when the belt was taken off, he fell backwards onto the 
ground.  The veteran reported that his entire body hurt, but 
that he particularly remembered the worst pain in his hands 
as a result of the splinters from the pole.  He testified 
that he believed his cervical spine had been damaged in the 
fall because of the impact and force of his fall and from 
landing on his feet.  He also reported that he had had pain 
on and off in his neck following the fall, up to the time 
that he had undergone his post-service neck surgery.  

In August 1995, the RO received a statement from the veteran, 
in which he reported the names of the officers who had 
witnessed him falling down the telephone pole, and also 
stated that, at the very least, he must have gone to the U.S. 
Navy medic for the injuries to his hands, but that his memory 
was vague with regard to that matter.  

In March 1996, the RO received a medical statement, dated 
that same month, and addressed to the veteran's 
representative, from Jeff Altman, M.D.  Dr. Altman noted that 
he had been following the veteran since October 1995 and had 
many of the veteran's prior medical records.  In particular, 
Dr. Altman reported that the veteran had cervical spondylosis 
at C-5 and C-6, which had led to the cervical fusion of C5-C7 
in March 1992.  He further noted, "It appears that this 
condition was caused by an active duty injury in Vietnam in 
1969."  

II.  Analysis

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If he has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  The United States Supreme 
Court declined to review the case.  Epps v. West, 118 S. Ct. 
2348 (1998).  See also Morton v. West, 12 Vet.App. 477, 480-
1, (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  

With respect to the issue of amebic dysentery, the post-
service medical evidence does not reflect complaints, 
findings, or treatment for the disease.  The veteran's 
service representative, in an Appellant's Brief, dated in 
October 1999, contended that there was no evidence that the 
veteran's amebic dysentery had ever resolved, and that a 
majority of those infected with the disease were 
asymptomatic.  The representative cited no scientific support 
for this assertion.  In this instance, we note that the 
veteran has not submitted competent medical evidence, i.e., a 
medical opinion, in support of the proposition that he 
remains infected with the amebic parasite, even though he is 
currently asymptomatic, and has been some 30 years following 
the reported initial infection in 1969.

Thus, given that the evidence reflects that the veteran 
currently does not suffer from residuals of amebic dysentery, 
and since he has not submitted competent medical evidence 
reflecting that, despite the lack of a current disability, he 
could remain infected with the disease, the Board finds he 
has not submitted a well-grounded claim, i.e., he has not 
submitted evidence of a current disability.  

We are cognizant that the veteran's representative requested 
that a VA medical examination be provided the veteran to 
determine the current status of his condition with respect to 
any residuals of amebic dysentery.  The Board notes, however, 
that VA's duty to assist, which may include a VA examination, 
is predicated upon the submission of a well-grounded claim.  
See Hasty v. West, ___ Vet.App. ___, No. 98-1511, slip op. at 
8 (Dec. 9, 1999), holding that, because the appellant's claim 
was not well grounded, no duty to assist was triggered; see 
also Morton v. West, supra.  In this instance, as noted 
above, the veteran has not submitted evidence of a well-
grounded claim, and thus VA is under no duty to afford him a 
medical examination.  Furthermore, given the lack of any 
appreciable residuals associated with amebic dysentery, the 
Board does not find a medical examination is necessarily 
warranted.  

We are also aware that the veteran's representative has 
requested that an independent medical opinion be obtained 
based on the medical complexity of the veteran's claim.  We 
note that the law authorizes procurement of an advisory 
medical opinion from one or more medical experts who are not 
VA employees when warranted by the medical complexity or 
controversy involved in a pending claim, see 38 U.S.C.A. §§ 
5109, 7109; 38 C.F.R. §§ 3.328, 20.901 (1999). The necessity 
of obtaining such an opinion is left to the discretion of the 
Board.  Bielby v. Brown, 7 Vet.App. 260, 269 (1994); see also 
Winsett v. West, supra, 11 Vet.App. at 426.  In the present 
matter, the need for such an action is not shown, as the 
veteran's claim is not well grounded, the evidence of record 
cannot be said to present a question of medical complexity or 
controversy warranting such a step.  

With respect to the claimed residuals of heat stroke, the 
Board notes that post-service medical evidence does not 
reflect complaints, findings, or treatment for the disorder.  
As with amebic dysentery, the veteran has failed to provide 
evidence of a current disability and, as a result, his claim 
is not well grounded.  As for his claim of a neck injury 
after falling down a telephone pole in 1969, we are cognizant 
that the veteran has reported that he does not remember 
having received treatment for his neck following the reported 
accident, but that he probably sought treatment for at least 
injuries to his hands.  His first documented post-service 
treatment for a neck disorder was in April 1973.  At that 
time, the veteran claimed he had not had a prior episode of 
neck pain or suffered any trauma to his neck.  The examiner's 
diagnosis was bursitis over the spinous process.  Additional 
treatment records, from Drs. Bornfleth and Harris, note the 
veteran's report that his neck pain began after he separated 
from service.  They also note his treatment for degenerative 
joint disease of the cervical spine and herniated cervical 
discs, as well as his undergoing cervical diskectomies.  At 
his personal hearing, the veteran reported that he had 
experienced pain in his neck on and off following his fall 
down the telephone pole in service.  Furthermore, Dr. Altman 
reported that it appeared that the veteran's cervical 
spondylosis, which led to a cervical fusion, appeared to have 
been caused by his active duty accident.  

The Board notes that the Court of Appeals for Veterans Claims 
has indicated that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet.App. 185, 187 (1999).  In 
addition, the Court has also held that a physician's opinion, 
predicated on a history related by the veteran, can be no 
better than the facts alleged by him.  See Elkins v. Brown, 5 
Vet.App. 474, 478 (1993); Reonal v. Brown, 5 Vet.App. 458, 
460-61 (1993); Swann v. Brown, 5 Vet.App. 229, 233 (1993).  
We take into account, with all due respect for the 
physician's good intentions, that Dr. Altman's March 1996 
opinion, with respect to the etiology of the veteran's neck 
disorder, was given 26 years following the veteran's 
separation from service in 1970, and was not predicated upon 
any clinical data or other supportive rationale, 
documentation, or analysis.  We therefore find it 
insufficient to well ground the veteran's claim.  

Thus given the evidence of record, and the lack of any 
medical nexus evidence linking a neck disability to active 
service, we find the veteran has not submitted evidence of a 
well-grounded claim.  See Clyburn v. West, 12 Vet.App. 296, 
301 (1999), holding that continued complaints of particular 
musculoskeletal pain after service do not suffice to 
establish a medical nexus, where the issue at hand is one of 
etiology, and requires medical opinion evidence.  Although 
the veteran is competent to testify to the pain he has 
experienced since active service, he is not competent to 
testify to the fact that what he experienced in service and 
since service are the same related disorders.

In reaching our conclusion, the Board is mindful that the 
veteran's DD Form 214 reflects that he received the Combat 
Action Ribbon during his tour in Vietnam.  It does not appear 
the RO discussed the applicability of 38 U.S.C. § 1154(b); 
see also 38 C.F.R. § 3.304(d).  Under those provisions, the 
Secretary is required to accept as sufficient proof of 
service connection satisfactory lay or other evidence, with 
respect to an injury or disease claimed to have been incurred 
during combat, even in the absence of official records to 
corroborate incurrence of the claimed injury or disease, 
provided that the evidence is consistent with the 
circumstances, conditions, or hardships of such service, and 
to resolve every reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1999).

We note that, while the veteran was exposed to combat, it is 
not apparent that he was actually involved in combat when he 
reportedly fell down a telephone pole and injured himself.  
In this instance, however, even assuming the applicability of 
section 1154(b) to the veteran's claim, and assuming that, 
under section 1154(b), he has submitted sufficient evidence 
of both the first and second requirements of a well-grounded 
claim, because section 1154(b) does not obviate the third 
requirement, we find that the veteran is still required to 
submit medical evidence of a causal relationship between his 
current neck disorder and his military service.  The record 
contains no such evidence in this case.  See Wade v. West, 11 
Vet.App. 302, 305-6 (1998), holding that, even where the in-
service incurrence of an injury is established, or accepted 
under an applicable presumption, the veteran still must 
submit sufficient evidence of a casual nexus between that in-
service event and the currently claimed disability.  
Therefore, any error by the RO in not addressing section 
1154(b) was not prejudicial to the veteran.  

In reaching our conclusions with respect to the veteran's 
claims, the Board is mindful that the Court of Appeals for 
Veterans Claims has held that a disorder suffered in service 
will be determined to be chronic under 38 C.F.R. § 3.303(b) 
when there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, the Board is aware the 
veteran's service medical records pertaining to his treatment 
in Vietnam are unavailable.  However, even assuming the 
veteran did suffer the claimed disabilities in service, he 
has not submitted clinical evidence of a current disability 
referable to residuals of amebic dysentery or heat stroke, or 
submitted competent medical evidence relating his current 
neck disability to any trauma suffered in active service.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  Here, as noted above, the veteran has 
not submitted evidence of a current disability with respect 
to residuals of amebic dysentery or heat stroke.  
Furthermore, the veteran's first documented complaints of 
neck pain occurred in April 1973, some three years following 
his separation from the military, and the veteran has not 
submitted competent medical evidence that his current neck 
disability is attributable to any in-service injury.  See 
McManaway v. West, 13 Vet.App. 60, 66 (1999), noting that, 
even where a veteran asserts continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition, and the veteran has not submitted any such 
evidence."

While the Board does not doubt the sincerity of the veteran's 
contentions, and his belief that he has residuals of amebic 
dysentery and heat stroke, as well as a neck disorder, that 
are service related, our decision must be based on competent 
medical testimony or documentation.  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service.  However, in this instance, the 
veteran has not submitted competent medical evidence that he 
suffers from residuals of amebic dysentery or heat stroke, or 
that his current neck disorder is related to service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999); 
Rabideau v. Derwinski; Montgomery v. Brown, both supra.  In 
addition, the veteran does not meet the burden of presenting 
evidence of a well-grounded claim merely by presenting his 
own testimony because, as a lay person, he is not competent 
to offer medical opinions.  See, e.g., Voerth v. West, 13 
Vet.App. 117, 120 (1999) ("Unsupported by medical evidence, 
a claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Bostain v. West, 
11 Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for residuals of amebic dysentery and heat stroke, as 
well as for a neck disability, regardless of the fact that he 
currently is not shown to be suffering from disabilities that 
may be service connected.  Such evidence would need to show, 
through competent medical evidence, a current disability, and 
that such disability, "resulted from a disease or injury 
which was incurred in or aggravated by service."  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999); 
Rabideau, Montgomery, supra.

The Board concludes, therefore, that the veteran has not met 
the initial burden of presenting evidence of well-grounded 
claims for service connection for residuals of amebic 
dysentery and heat stroke, in addition to a neck disorder, 
under the applicable law as interpreted in the Caluza and 
Savage precedents.  Where a claim is not well grounded, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet.App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).  

In absence of well-grounded claims, the Board does not have 
jurisdiction to adjudicate them.  Boeck v. Brown, 6 Vet.App. 
14 (1993); Grivois v. Brown, 5 Vet.App. 136 (1994).  
Accordingly, as a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claims for service connection for residuals 
of amebic dysentery and heat stroke, as well as a neck 
disorder, must be denied.  See Epps v. Gober, supra.

Finally, the Board is mindful that, in a case such as this, 
where service medical records appear to have been lost, there 
is a heightened duty to assist the veteran in developing the 
evidence that might support his claim.  See O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991); Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992).  This heightened duty in a case 
where service medical records are presumed destroyed includes 
the obligation to search for alternate medical records.  
Moore v. Derwinski, 1 Vet.App. 401, 406 (1991).

In reviewing the record, we are aware that the RO requested 
the veteran's complete service medical records on three 
separate occasions from the NPRC.  In none of these instances 
did the RO receive the records requested.  In not remanding 
the veteran's claims and requesting that a search be 
conducted for alternate medical records, we note that, with 
respect to residuals of amebic dysentery and heat stroke, 
even if we assume the veteran did suffer from amebic 
dysentery and heat stroke during service, he has not 
submitted clinical evidence of a current disability with 
respect to those disorders, or claimed to have suffered any 
type of residuals during the some 30 years since his reported 
in-service occurrences.  

With respect to his neck disorder, the veteran reported 
during his January 1993 VA examination, that he did not 
remember having gone for treatment following his accident 
involving the fall down the telephone pole.  In addition, 
during his personal hearing, the veteran did not report 
having received treatment for a neck disorder in service, 
although he noted that he had suffered from intermittent neck 
pain following the accident.  Thereafter, a statement from 
the veteran noted that, while he was unable to remember 
having received treatment in service following the accident, 
he must have sought some medical care for at least his hands 
as a result of splinters from the pole.  Thus, while the 
evidence reflects an apparent lack of treatment for a neck 
disorder in service, as noted above, even if we assume the 
veteran's treatment, given the lack of competent medical 
nexus evidence linking any current neck disorder to service, 
a remand to conduct an additional search is not warranted.  

Therefore, after careful review of the record, the Board can 
find no reason that a remand of the veteran's appeal, to 
conduct an alternative record search, would be judicially 
expedient or otherwise result in a different finding.  Thus, 
such a remand would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet.App. 203, 207 (1999) 
(en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  


ORDER

1. Entitlement to service connection for residuals of amebic 
dysentery is denied.  

2. Entitlement to service connection for residuals of heat 
stroke is denied.  

3. Entitlement to service connection for a neck disorder is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

